Holcomb, J.
The appellants, defendants in foreclosure proceedings of a real estate mortgage, object to the confirmation of sale upon the sole ground that “no notice was given to the defendants, or either of them, of the time and place of the appraisement, and the said defendants were not permitted to give or produce evidence before the said appraisers concerning the.value of the-said premises.” Upon the authority of Tillson v. Benschoter, 55 Nebr., 443, Mills v. Hamer, 55 Nebr., 445, and Maginn v. Pickard, 57 *677Nebr., 642, this objection can not be sustained. The order of the lower court confirming the sale is, therefore,
Affirmed.